DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 02/18/2022 have been considered. As directed by the amendments, claims 22, 25-26, 30,32-33, 35,37 are amended, claims 1-21, 24, 27-28, 31, 36 are canceled. Accordingly, an action on the merits follows regarding claims 22-23, 25-26, 29-30, 32-35, 37-39.
Claim Objections
Claim 26 is objected to because of the following informalities: 
Claim 26, in line 3, “a fixed lenght” is read as “a fixed length”; in line 6, “raise an lower” is read as “raise and lower”; in line 7, “into an out of” is read as “into and out of”.
Claim 37, status of the claim “(Currently)” is read as “(Currently amended)”.
Claim 39, line 4, “material” is read as “material”.
  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the cleaning element having a fixed length dimension between the first end and the cleaning tip and a fixed height difference between the first end and the cleaning tip, wherein the straight movement is in a linear direction perpendicular to the fixed length dimension so as to raise and lower the cleaning tip into and out of the spinning rotor” in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 02/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“the cleaning element having a fixed length dimension between the first end and the cleaning tip and a fixed height difference between the first end and the cleaning tip, wherein the straight movement is in a linear direction perpendicular to the fixed length dimension so as to raise and lower the cleaning tip into and out of the spinning rotor” in claim 26
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites “the cleaning element having a fixed length dimension between the first end and the cleaning tip and a fixed height difference between the first end and the cleaning tip, wherein the straight movement is in a linear direction perpendicular to the fixed length dimension so as to raise and lower the cleaning tip into and out of the spinning rotor” , which is not described in the original presented specification and the drawings do not clearly show claimed limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “the cleaning element having a fixed length dimension between the first end and the cleaning tip and a fixed height difference between the first end and the cleaning tip, wherein the straight movement is in a linear direction perpendicular to the fixed length dimension so as to raise and lower the cleaning tip into and out of the spinning rotor”, it is unclear how to measure a length between the first end and the cleaning tip, is it the width different between the first end and the cleaning tip? Or is it the length of the diagonal line between the first end and the cleaning tip? Or is it the total length of three sections of the cleaning element? Then it is unclear how the straight movement is in a linear direction perpendicular to the fixed length?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahlecker (US4155217)(hereinafter Stahlecker).
Regarding claim 22, Stahlecker teaches a workstation of a rotor spinning machine, comprising: 
a spinning rotor rotatable about a rotational axis (15); 
a cleaning unit (42), the cleaning unit comprising a cleaning element to clean an inner surface of the spinning rotor;
the cleaning element (comprising support arm 46, shaft 25, cleaning brush 27) movably arranged on the workstation such that in a neutral position the cleaning element is not in contact with the spinning rotor (when the spinning rotor is covered), the cleaning element movable from the neutral position into a cleaning position against the inner surface of the spinning rotor (fig 4, column 3, lines 24-25); 
the cleaning element comprising a first end and an opposite second end, the second end comprising a cleaning tip (fig 3);
wherein in the cleaning position, the cleaning tip is in contact with the inner surface of the spinning rotor (fig 4, column 3, lines 24-25); and 
a first rotation drive (motor 45), the first end of the cleaning element connected to the first rotational drive (45) such that once inserted into the spinning rotor, the cleaning element is swiveled about a rotational axis (fig 4) and the cleaning tip moves radially within the spinning rotor to come into contact with the inner surface of the spinning rotor(fig 4, column 3, lines 24-25), the cleaning element thereby accommodating cleaning of the different inner diameters of different spinning rotors by changing a swivel position of the cleaning element (abstract, as the cleaning brush has a diameter smaller than the open side of a spinning rotor and moving the shaft and brush in a circular motion).
Regarding claim 23, Stahlecker teaches the cleaning unit is removable as a structural unit from the workstation (column 3, lines 45-50, the servicing device 12 can be made as an independently traveling cleaning device or as an instrument that in addition to other devices for execution of servicing has a cleaning device with appurtenant adjusting and drive means. Then the cleaning unit is removable as a structural unit from the workstation).
Regarding claim 25, Stahlecker teaches the rotational axis of the cleaning element and the rotational axis of the spinning rotor are parallel, askew or in a common plane obliquely with respect to one another (fig 4, the rotational axis of the cleaning element is parallel to the rotational axis of the spinning rotor).
Regarding claim 26, Stahlecker teaches the cleaning unit comprises a second drive (guide rod 48) configured as a linear drive moves the cleaning element in a straight movement (fig 3, in a direction of double arrow 47), the cleaning element having a fixed length dimension between the first end and the cleaning top and a fixed height difference between the first end and the cleaning tip, wherein the straight movement is in a linear direction perpendicular to the fixed length dimension (annotated fig 3) so as to raise and lower the cleaning tip into and out of the spinning rotor (column 3, lines 50-52).

    PNG
    media_image1.png
    373
    495
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker (US4155217) in view of Stahlecker(US 3662532)(hereinafter Stahlecker532).
Regarding claim 29, Stahlecker does not clearly teach the cleaning unit comprises a pneumatic suction or blowing device configured to remove foreign material form the spinning rotor. However, in the same field of endeavor, Stahlecker532 teaches the cleaning unit comprises a pneumatic suction or blowing device (148a) configured to remove foreign material from the spinning rotor (fig 14). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the cleaning unit of Stahlecker with the pneumatic suction or blowing device as taught by Stahlecker532 for the benefit of removing dirt automatically associated with the spinning device (Stahlecker532, column 6, lines 30-35).
Claims 30, 32-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over over Stahlecker (US4155217) in view of Stephan (US 20040079068)(hereinafter Stephan).
Regarding claim 30, Stahlecker teaches a method for cleaning an inner surface of a spinning rotor mounted at a workstation of a rotor spinning machine (fig 2) so as to be rotatable about a rotational axis with a cleaning unit at the workstation (fig 4), the cleaning unit (42) including a cleaning element (comprising support arm 46, shaft 25, cleaning brush 27) having a first end connected to a rotational drive (motor 45) and an opposite second end, the second end comprising a cleaning tip (47), the method comprising: 
starting from a neutral position in which the cleaning element is not in contact with the spinning rotor (when the spinning rotor is covered), swiveling the cleaning element about a rotational axis into a cleaning position (cam 37 is borne by a shaft 38 in a suitable bearing 39 of supporting arm 46 and is driven at slow rotational movements by a single motor 45) wherein the cleaning tip is in contact with the inner surface of the spinning rotor (fig 4, column 3, lines 24-25); and 
wherein the cleaning position is fixed by a swivel position of the cleaning element (different cleaning positions of the brush 27 corresponding to the swivel position of the crank pin 36).
Stahlecker does not clearly teach the cleaning element accommodates cleaning of different inner diameters of the different spinning rotors by changing the swivel position of the cleaning element. However, in the same field of endeavor, Stephan teaches because of the pivoted support of the scraper element, a large pivoted sweep of the element becomes possible thereby allowing applications to diverse types of rotors with considerably different rotor diameters (para [0011]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the cleaning element of Stahlecker with the teaching of Stephan that the scraper element with pivoted support accommodates cleaning of different inner diameters of the different spinning rotors for the benefit of allowing applications to diverse type of rotors with different rotor diameters.
Regarding claim 32, Stahlecker teaches the cleaning element is moved out of the neutral position to a first position in a first movement (column 3, lines 50-52, by a guide rod 48, into from the spinning rotor), and is swiveled from the first position about the rotational axis into the cleaning position in a second movement (fig 4, by motor 45), and wherein a movement direction of the cleaning element during the second movement (fig 4, in a circular movement) differs from a movement direction of the cleaning element during the first movement (back and forth movement).
Regarding claim 33, Stahlecker teaches the movement direction of the cleaning element during the first movement extends in a straight line (in the direction of double arrow 47) perpendicular to movement of direction during the second movement (figs 4,5, the crank pin 36 moves in a circular motion).
Regarding claim 34, Stahlecker teaches the cleaning element is moved during the first movement into an interior of the spinning rotor (column 3, lines 50-52, by a guide rod 48, into from the spinning rotor), and in the second movement into the cleaning position in which the cleaning element is in contact with the spinning rotor in a region of a rotor groove in the spinning rotor (fig 4, column 3, lines 24-25).
Regarding claim 35, Stahlecker teaches the first movement is a reciprocating movement (column 3, lines 50-52).
Regarding claim 37, Stahlecker teaches wherein the cleaning element is moved from the neutral position into the cleaning position with one of a drive or an energy accumulator of the cleaning unit (by motor 45), and after cleaning of the rotor is moved back to the neutral position at least partially with assistance of one of an energy accumulator of the cleaning unit or a drive (by motor 45).
Regarding claim 38, Stahlecker does not explicitly teach the cleaning of the rotor is carried out at least partially during coastdown of the rotor. However, Stahlecker teaches the cleaning device functions independently, whether or not the spinning rotor is turning (column 1, lines 33-35). And Stephen teaches the blowing out possible rings of fibers which could be found in the interior of the spin rotor 2 upon cessation of its rotation can be carried out by the compressed air nozzle of the cleaning device 1(para [0045]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the cleaning device of Stahlecker with the teaching of Stephan that the cleaning of the rotor is carried out at least partially during coastdown of the rotor for the benefit of blowing out possible rings of fibers on cessation of the rotor’s rotation (Stephan, para [0045]).
Regarding claim 39, Stahlecker does not teach a pneumatic blowing or suction device is activated in the cleaning position or in an intermediate position between the neutral position and the cleaning position of the cleaning element to free foreign material from the spinning rotor. However, Stephan teaches the cleaning device (1) is equipped with an additional separate compressed air nozzle, which blows into the interior (5) before the insertion of the cleaning head (3)(para [0045]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify combine the cleaning unit of Stahlecker with the pneumatic suction or blowing device as taught by Stephan so as to blow out possible rings of fibers which could be found in the interior of the spin rotor 2 upon cessation of its rotation (Stephan, para [0045]).
Response to Arguments
Applicant’s arguments with respect to claims 22 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732